NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO JUAREZ CASTILLO, AKA                  No.    18-70591
Francisco Juarez,
                                                Agency No. A205-721-799
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Francisco Juarez Castillo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to remand and review de novo

claims of due process violations in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Juarez Castillo did not show exceptional and extremely unusual hardship to his

U.S. citizen wife, where his contention that the BIA did not consider relevant

factors is not supported and he otherwise has not presented a colorable legal or

constitutional claim. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(no jurisdiction to consider agency’s hardship determination absent a colorable

legal or constitutional claim); Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th

Cir. 2009) (no jurisdiction to consider whether agency’s hardship determination

was consistent with its prior decisions).

      The BIA did not abuse its discretion in declining to remand or

administratively close, where neither the BIA nor the IJ has jurisdiction over a U

visa petition. See 8 C.F.R. § 1003.2(a); Lee v. Holder, 599 F.3d 973, 975-76 (9th

Cir. 2010). To the extent Juarez Castillo challenges the BIA’s October 15, 2018,

order, that decision is not on review in this petition.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                18-70591